A reargument of this appeal is directed for the September 1953 Term of this court, particularly as to the effect to be given in this State of the Canadian conviction for a violation of subdivision (a) of section 458 of the Canadian Criminal Code as it existed in 1924. This section on its face apparently did not make a felonious intent an essential element of the crime. There may, however, be Canadian case law on the subject which should be brought to the attention of the court. This direction is not intended to preclude the parties from presenting other arguments they may deem pertinent to any issue involved. Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ., concur. [See 283 App. Div. 3.]